—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered December 10, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to two concurrent terms of IV2 to 9 years, unanimously affirmed.
The trial court properly allowed the police testimony regarding defendant’s uncharged drug sales immediately preceding the charged sale, since its probative value, i.e., to provide a complete and coherent narrative of the offense, including an explanation of why the police targeted defendant (People v Grant, 181 AD2d 579; see, People v Rivera, 186 AD2d 504, 505), outweighed any prejudicial effect to defendant.
The prosecutor’s summation was a fair response to defense *183arguments and did not exceed the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396, 399). The prosecutor’s comments properly reflected the proof adduced at trial (People v Ashwal, 39 NY2d 105, 109-110). Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Tom, JJ.